DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or
		(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The turbomolecular pump species are as follows:
		Species 1:	Fig. 1; turbomolecular pump (10, ¶ 0053, line 2) having a 					liquid transport mechanism which is a thread groove pump 					(9, ¶s 0046 and 0090, lines 6 and 7, Fig. 1);
				(Claims 1-2 and 4-10), 

		Species 2:  	Figs. 2 and 3; turbomolecular pump like the 							embodiment of Fig. 1 except that the liquid transport 						mechanism is different being formed of a tapered 						structure (27, Fig. 2) with a cavity (25) in the shape of an 
				inverted truncated cone (¶s 0047-0048 and 0090, last three 					lines); (Claims 1 and 3-10),  

		Species 3:  	Figs. 4 and 5, turbomolecular pump where the liquid 						transport mechanism is a thread groove pump (9, Figs. 4 					and 5) like the first embodiment of Fig. 1 except having 					different communication holes (29(s)) and the location 					of the liquid retention portion than the first embodiment in 					Fig. 1 (¶s 0049-0050 and 0094, especially lines 1-4);
				(Claims 1-2, 5, and 7-8), and 
		
		Species 4:  	Fig. 6; turbomolecular pump with the tapered structure (27, 					Fig. 6) like the second embodiment of Figs. 2 and 3 						having different communication holes (29(s), Fig. 6) and the 					location of the liquid retention portion than the second 					embodiment of Figs. 2 and 3 (¶s 0051 and 0098, lines 6-14);
				(Claims 1, 3, 5, and 7-8).    

Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, Claim 1 is generic to all the species. 


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1-4 each lack unity of invention because even though the inventions of these species require the technical feature of having a rotor blade, a rotor shaft, a magnetic bearing, a rotary drive means, a liquid storage portion, and a liquid transport mechanism, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art evidence of Cherny et al. (US4116592) (CHERNY).
		Specifically, it is noted that the features recited in independent Claim 1 which are common to all the claims are disclosed by CHERNY as follows:
		A vacuum pump (turbomolecular high-vacuum pump 1, Abstract, line 1 and col. 6, line 12, Figs. 1 and 2), comprising: 
			a rotor blade (vanes 7, col. 6, line 17, Figs. 1 and 2); 
			a rotor shaft (rotor 12 + high-speed hollow shaft 9 + 23, in combination, col. 6, lines 19-22 and lines 35-42) fixed to the rotor blade (7) and having a communication passage (inner space 35 of low-speed shaft 23, col. 6, lines 59-62) by which a shaft end (bottom end of 9 adjacent tank 39 as shown in Fig. 1) and a shaft outer peripheral portion (cylindrical sleeve 41 and a space defined by 41, col. 6, line 67) are communicated with each other; 
			a magnetic bearing (ferromagnetic disc 56, col. 7, lines 40-45) supporting the rotor shaft (12 + 9 +23, in combination) in a levitated manner in the air (Fig. 1); 
			a rotary drive means (electric drive motor 13, col. 6, line 24 and col. 8, lines 4-16) for driving the rotor shaft (12 + 9 + 23, in combination) to rotate; 
			a liquid storage portion (tank 39, col. 6, lines 65 and 66) in which liquid (lubricant 40, col. 6, line 65) is stored; and 
			a liquid transport mechanism (means 38, col. 6, lines 63 and 64, Fig. 2) that sends out the liquid (40) stored in the liquid storage portion (39) from the shaft outer peripheral portion (41) through the communication passage (35) in response to rotary drive of the rotary drive means (13).
	
	Thus, as noted above, the features common to all the claims do not constitute "special technical feature(s)" since they do not make a contribution over the prior art in light of at least the prior art evidence of CHERNY.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
This application has been filed by a foreign applicant, and as such, a phone call was not made to Applicant to elicit their election.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Thursday August 25, 2022
/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746